Title: To James Madison from Alexander J. Dallas, 1 October 1816
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir
          1 Oct. 1816.
        
        A severe indisposition has confined me to my bed for three days. I am sufficiently recovered, however, to decide upon beginning my journey this afternoon, or tomorrow morning. I have left every thing here in order; and I shall continue, with great pleasure, to transact the business of the Department, until you are ready to release me. You will, of course, give me notice of a day, on which I am to cease to act. I will take care, that there shall be no legal, or practical, collision with my professional engagements. I am, Dear Sir, most respectfully & faithfully, Yrs.
        
          A. J. Dallas.
        
      